Case 1:20-cv-00608-KD-MU Document 9 Filed 03/16/21 Page 1 of 1                 PageID #: 40




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


TINA J. CARSON,                            :

       Plaintiff,                          :

vs.                                        :      Civil Action No. 20-0608-KD-MU

HAND ARENDALL, LLC, et al.,                :

       Defendants.

                                          ORDER

       After due and proper consideration of the issues raised, and there having been

no objections filed, the report and recommendation of the Magistrate Judge made under

28 U.S.C. § 636(b)(1)(B) and dated February 18, 2021 (doc. 8) is ADOPTED as the

opinion of this Court.

       Accordingly, this action is dismissed without prejudice prior to service of process

for lack of subject matter jurisdiction. Stalley ex rel. U.S. v. Orlando Regional Healthcare

Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008) (per curiam) (because a dismissal for

lack of subject matter jurisdiction “is not a judgment on the merits[,]” it should be

“entered without prejudice.”)

       Done and Ordered this the 16th day of March 2021.



                                           s/Kristi K. DuBose
                                           KRISTI K. DuBOSE
                                           CHIEF UNITED STATES DISTRICT JUDGE
